DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges the amended claim filed on May 25, 2022.  Claims 1-3, 5, 7 and 10 have been amended.  Claims 4, 6, 8, 9, 13 and 18 have been canceled.  Claims 19-26 have been newly added.

Allowable Subject Matter
Claims 1-3, 5, 7, 10-12, 14-17 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, the main reason for indication of allowance is because in the prior art of record, Okamoto (JP 2000-013690 A) discloses an imaging element (12 in fig. 3) comprising: a plurality of pixels (See fig. 2: 121); a first control wire, to which a first control signal for reading a signal from a first pixel is output, that is connected to at least the first pixel among the plurality of pixels (Okamoto discloses that an exposure control unit controls the exposure time for each pixels belonging to each block in the imaging array in order to be read out (See Machine English Translation, ¶ 0019-0020, 0024-0025).  This teaches a first control wire, to which a first control signal for reading a signal from a first pixel is output, that is connected to at least the first pixel among the plurality of pixels as claimed); a second control wire, to which a second control signal for reading a signal from a second pixel is output, that is connected to at least the second pixel among the plurality of pixels (Because Okamoto discloses that an exposure control unit controls the exposure time for each pixels belonging to each block in the imaging array in order to be read out (See Machine English Translation, ¶ 0019-0020, 0024-0025), Okamoto teaches a second control wire, to which a second control signal for reading a signal from a second pixel is output, that is connected to at least the second pixel among the plurality of pixels as claimed since the exposure time for each is controlled independently); a first computational circuit that performs one or more computational processes using the signal read from the first pixel (Okamoto teaches that the signal estimation unit (20) accesses the imaging element in the corresponding block in a predetermined order to convert the charge accumulated in the imaging element into a digital signal, and calculates a signal when the exposure time is normalized for a predetermined time from the exposure time input from the exposure control unit (14), so that the signal is calculated for each block (See Machine English Translation, ¶ 0027-0030). Since the calculation processing is done using the read signal, the examiner is interpreting the signal estimation unit and the control unit as a first computational circuit that performs one or more computational processes using the signal read from the first pixel as claimed); a second computational circuit that performs one or more computational processes using the signal read from the second pixel (Okamoto teaches that the signal estimation unit (20) accesses the imaging element in the corresponding block in a predetermined order to convert the charge accumulated in the imaging element into a digital signal, and calculates a signal when the exposure time is normalized for a predetermined time from the exposure time input from the exposure control unit (14), so that the signal is calculated for each block (See Machine English Translation, ¶ 0027-0030). Since the calculation processing is done using the read signal, the examiner is interpreting the signal estimation unit and the control unit as a second computational circuit that performs one or more computational processes using the signal read from the second pixel as claimed given that the operation is controlled per block); and a drive control section that causes the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that the computational processes performed in the first computational circuit are different from the computational processes performed in the second computational circuit (Okamoto teaches that the read control unit (18) instructs the imaging element within the corresponding block to access in a predetermined order and transfers the charge accumulated in the imaging element to convert into a digital signal, and the read control unit (18) is connected to the signal estimating unit (20) and the exposure control unit (14), and the signal estimating unit (20) is connected to the signal estimating unit (5) (See Machine English Translation, ¶ 0027-0032).  Thus, because the estimation unit and exposure unit operate in accordance with the data from each specific block and the different estimations would yield to different control for exposure time for each block, Okamoto discloses causing the first control signal and the second control signal to be output to the first control wire and the second control wire, respectively, such that the computational processes performed in the first computational circuit are different from the computational processes performed in the second computational circuit).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the claim, that said first computational circuit performs the one or more computational processes each using a first plurality of signals, each of the first plurality of signals being read from the first pixel; that the second computational circuit performs the one or more computational processes each using a second plurality of signals, each of the second plurality of signals being read from the second pixel as claimed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 2, 2022